          Case 1:20-cv-03538-GLR Document 38 Filed 12/11/20 Page 1 of 17



                            UNITED STATES DISTRICT COURT
                               DISTRICT OF MARYLAND


    FEDERAL TRADE COMMISSION,

          Plaintiff,
                                                                Case No. 1:20-cv-3538
    v.

    RAGINGBULL.COM, LLC, et al.,

          Defendants.




         PLAINTIFF’S OPPOSITION TO DEFENDANTS’ MOTION TO STAY
         ENFORCEMENT OR MODIFY TEMPORARY RESTRATING ORDER


                                          SUMMARY

         Defendants 1 ask this Court to stay parts of the Temporary Restraining Order (“TRO”)

entered against them on December 9th, based on three main arguments: (1) the Supreme Court

might decide an issue that might affect the scope of relief available under § 13(b) of the FTC Act;

(2) they have not violated the law—even though they have provided no substantiation and indeed

they continue to violate the law; and (3) they make spurious and unsupported claims about the

effects of the TRO on Defendants while ignoring the effect on consumers. Lifting the asset

freeze and receivership portions of the TRO, as Defendants request, would allow for the

immediate dissipation of hundreds of thousands of dollars needed for consumer redress.




1
 The Motion to Stay was filed by Defendants RagingBull.com, LLC, Jeffrey M. Bishop, Jason
Bond, Sherwood Ventures, LLC, and Jason Bond, LLC. On December 11, 2020, at 12:54pm,
counsel for Defendants Kyle W. Dennis, Winston Research Inc., and Winston Corp. entered an
appearance and at 1:18 PM filed a motion to join the Motion to Stay on behalf of their clients.
ECF Nos. 34, 35.


                                                1
           Case 1:20-cv-03538-GLR Document 38 Filed 12/11/20 Page 2 of 17



         Defendants do not hide the ball – they seek a stay so they can continue spending money

and running a company that has defrauded hundreds of thousands of consumers. And, they have

continued to disseminate deceptive earnings claims in violation of the TRO since its entry. 2

Nowhere in Defendants’ motion do they contest FTC’s allegations that they lack substantiation

for their advertising; nor do they contest that Bishop and Bond have substantial and persistent

trading losses and derive their income primarily from Raging Bull’s customers.

         The TRO, including its asset freeze and receivership provisions, is indispensable to

protect the possibility of consumer redress. For the reasons described below, Plaintiff asks this

Court to deny Defendants’ motion.


                            RELEVANT PROCEDURAL HISTORY

         On December 7, 2020, the FTC filed a Complaint in this Court alleging Defendants, a

group of six corporate defendants and three individual defendants, defrauded consumers of more

than $137 million by misrepresenting how much money consumers are likely to make using

Defendants’ online services related to stock and options trading. ECF No. 1. Concurrently, the

FTC sought a Temporary Restraining Order (“TRO”) against Defendants for their deceptive and

unlawful conduct in violation of Section 5 of the Federal Trade Commission Act, 15 U.S.C. §

45(a), and the Restore Online Shoppers Confidence Act (“ROSCA”), 15 U.S.C. § 8404. ECF

No. 2. The FTC gave advance notice of its action and its Motion for a TRO to Defendants at

7:05 AM on December 7, 2020. 3

         After reviewing the papers filed by the FTC, this Court entered a TRO against

Defendants on December 8. ECF No. 21. The TRO prohibits Defendants from continuing to


2
    PX 28 (Second Declaration of Reeve Tyndall), ¶¶ 4-10
3
    PX 28, ¶ 3; see also ECF No. 2-3 ¶ 3.


                                                  2
         Case 1:20-cv-03538-GLR Document 38 Filed 12/11/20 Page 3 of 17



engage in fraudulent behavior, including misrepresenting the earnings potential of their products

to consumers and failing to provide a simple mechanism by which to cancel recurring

subscriptions. ECF No. 21 pt. I, II. The TRO also prohibits release of consumer information.

Id. Pt. III. Further, to protect the possibility of consumer redress, the TRO orders the assets of

the individual Defendants preserved, id. Pt. IV, orders frozen all of Defendants’ corporate assets,

id. pt. V, and orders the appointment of a temporary Receiver, id. pt. XIV, who has the power to

assume full control of the Receivership entities and their assets and documents. Id. pt. XIV.

       On December 10, at 2:14 PM, Defendants filed a motion seeking to modify the TRO.

Mot for Stay, ECF No. 28. Defendants ask the Court to terminate the asset freeze provisions in

the TRO and to terminate the receivership or limit the Receivers’ powers. Mot for Stay at 18-19.

The same day, the FTC filed a notice with this Court indicating its intent to respond to

Defendants’ motion. ECF No. 29. Defendants later that day filed a notice asking that FTC’s

response be filed by noon today, Dec. 11 at the same deadline set for a joint status report by the

parties. ECF No. 30. FTC has made efforts to prepare this response as expeditiously as possible.

Today, counsel for Dennis and two corporations moved for leave to join the motion to stay.


                                          ARGUMENT

I.     A STAY OF THE TRO PENDING THE SUPREME COURT’S DECISION IN FTC
       V. AMG CAPITAL MANAGEMENT IS NOT APPROPRIATE
       The law is clear in the Fourth Circuit that Section 13(b) of the FTC Act authorizes the

Court to award complete relief, including monetary relief. FTC v. Ross, 743 F.3d 886, 890 (4th

Cir. 2014). Without mentioning or citing to Ross, Defendants ask this Court to ignore binding

precedent in the Fourth Circuit and instead assume the Supreme Court will rule, sometime next

year, that this Court lacks power to order an asset freeze and receivership here. Mot. to Stay at

8-11; see generally AMG Capital Mgmt., LLC v. FTC, 207 L.Ed.2d 1118, 1118 (U.S. 2020)


                                                  3
         Case 1:20-cv-03538-GLR Document 38 Filed 12/11/20 Page 4 of 17



(granting certiorari in appeal of FTC v. AMG Capital Mgmt. LLC, 910 F.3d 417 (9th Cir. 2018)).

It has long been settled that “[o]nly in rare circumstances will a litigant in one cause be

compelled to stand aside while a litigant in another settles the rule of law that will define the

rights of both.” Landis v. North Am. Water Waters & Elec. Co., 299 U.S. 248 (1936). The

burden of showing the necessity for a stay rests with the moving party and is heightened when a

stay will “work damage” to another party. Int'l Refugee Assistance Project v. Trump, 323 F.

Supp. 3d 726, 731 (D. Md. 2018) (quoting Landis, 299 U.S. at 255). Courts considering motions

to stay a matter based on a potential decision by the Supreme Court typically rely on factors

articulated in Landis, namely “(1) the interests of judicial economy; (2) hardship and equity to

the moving party if the action is not stayed; and (3) potential prejudice to the non-moving party.”

United States ex rel. Tusco, Inc. v. Clark Constr. Grp., LLC, 235 F. Supp. 3d 745, 755 (D. Md.

2016) (quotation omitted). The Defendants’ motion should be denied because the Supreme

Court’s ruling in AMG will not necessarily affect this litigation and Defendants have failed to

establish meaningful harm, while the consumers (and thus the public interest) will be harmed by

a delay of this Court’s TRO.

       First, the legal argument Defendants hope the Supreme Court will one day adopt is that

the text of § 13(b) authorizes injunctions but not monetary relief. Mot. to Stay at 8. That

argument was squarely rejected by the Fourth Circuit in FTC v. Ross. 4 Ross, 743 F.3d at 890

(“Congress' invocation of the federal district court's equitable jurisdiction brings with it

the full ‘power to decide all relevant matters in dispute and to award complete relief even though

the decree includes that which might be conferred by a court of law.’” (quoting Porter v. Warner



4
  The Fourth Circuit explicitly noted, “[w]e adopt the reasoning of those courts and reject Ross’
attempt to obliterate a significant part of the Commission’s remedial arsenal.” Ross, 743 F.3d at
892.


                                                  4
         Case 1:20-cv-03538-GLR Document 38 Filed 12/11/20 Page 5 of 17



Holding Co., 328 U.S. 395, 399 (1946)); see also Mem. In Supp. of TRO (“TRO Memo”) at 37

& n.200 (noting this Court and others in the Fourth Circuit have issued TROs like this one), ECF

No. 2-1. It is pure speculation to assume the Supreme Court will overturn the case on which

Ross is based, Porter v. Warner Holding Co., 328 U.S. 395 (1946), 5 which has been on the books

and favorably cited by the Supreme Court for more than six decades. 6

       Further, Defendants’ argument that AMG could affect this case in a way that justifies

staying parts of the TRO is specious, because the FTC also seeks relief under § 19 of the FTC

Act, 15 U.S.C. § 57b. Even if the scope of relief available under § 13(b) were limited by the

Supreme Court’s decision (a pure hypothetical at this point), the FTC would still be able to seek

redress for victims of the Defendants’ fraud under § 19. See TRO Memo at 37 n.198. Section 19

authorizes the Court to grant such relief as the court finds necessary to redress injury to

consumer resulting from Defendants’ violation of ROSCA, “including the rescission and

reformation of contracts, and the refund of money.” 15 U.S.C. § 8404. Thus, Defendants will be

subject to monetary relief for their violations of ROSCA no matter how the Supreme Court rules.

       Numerous other FTC cases have proceeded during this same time period without Courts

granting stays. E.g., In re Sanctuary Belize Litigation, No. 1:18-cv-03309-PJM, ECF No. 1018

(D. Md. Aug. 25, 2020) (denying motion to stay proceedings based on AMG and its companion




5
  The Fourth Circuit stated that “powerful Supreme Court authority” supported equitable
monetary relief under Section 13(b). Ross, 743 F.3d at 892.
6
  Not counting the Ninth Circuit’s decision in AMG, six other Circuits have taken the same
position as the Fourth Circuit did in Ross. See FTC v. Direct Mktg. Concepts, Inc., 624 F.3d 1,
15 (1st Cir. 2010); FTC v. Bronson Partners, LLC, 654 F.3d 359, 365 (2d Cir. 2011); FTC v.
Security Rare Coin & Bullion Corp., 931 F.2d 1312, 1314- 1315 (8th Cir. 1991); FTC v.
Freecom Commc’ns, Inc., 401 F.3d 1192, 1202 n.6 (10th Cir. 2005); FTC v. United States Oil &
Gas Corp., 748 F.2d 1431, 1432-1434 (11th Cir. 1984) (per curium).


                                                  5
           Case 1:20-cv-03538-GLR Document 38 Filed 12/11/20 Page 6 of 17



case pending before the Supreme Court). 7 The Fourth Circuit, on an appeal of a stay denial

petition, stated “(l)astly we conclude that petitioners are not entitled to mandamus relief in the

form of a stay of the district court proceedings pending the Supreme Court’s disposition of

petitions for certiorari calling the Court to reconsider the FTC’s ability to seek restitution under

Section 13(b) of the FTCA.” See In re Pukke, 790 Fed. Appx. 513 (4th Cir, 2020)). 8 Basing a

stay on armchair speculation about a future Supreme Court’s decision, particularly where that

future decision is not determinative of the outcome of this case, in no way serves judicial

economy, which is the first prong of the Landis test.

         Second, any harm to Defendants from being subject to the provisions of the TRO for one

more week as they prepare for the Preliminary Injunction hearing this Court has expeditiously

scheduled is far outweighed by the harm to victims of the Defendants’ fraud that would result

from lifting parts of the TRO. As discussed more below, Defendants misrepresent the Receiver’s

actions thus far, Defendants’ have continued with their deceptive marketing despite this Court’s

TRO and New Hampshire’s Cease and Desist Order filed on December 7, 2020, 9 and hundreds



7
  The two cases from this Circuit that Defendants cite, which granted stays based on other
Supreme Court cases, similarly represent the exception, not the rule, and dealt with unique
situations readily distinguishable from Defendants’ request to continue operating a company that
has defrauded thousands of consumers. Mot to Stay at 10; see Int’l Refugee Assistance Project v.
Trump, 323 F. Supp. 3d 726, 733 (D. Md. 2018) (in a case involving the President’s travel ban,
the question presented was not framed as Plaintiff’s likelihood of success, but rather as specific
legal questions to be resolved by the Supreme Court); Preston v. United States, No. CIV.A.
ELH-14-01920, 2015 WL 221633, at *1, 9 (D. Md. Jan. 15, 2015) (individual plaintiff filed an
administrative claim under the Federal Torts Claim Act and a Supreme Court holding would
resolve the question of whether equitable tolling applies to the Act).
8
  Defendants point to two out-of-circuit cases in which Courts have granted stays pending the
AMG case. These cases did not involve TROs. See Mot to Stay at 9, citing Fed. Trade Comm’n
v. Lending Club Corp., No. 18-CV-02454-JSC, 2020 WL 4898136, at *4 (N.D. Cal. Aug. 20,
2020) (staying all proceedings) and Federal Trade Commission v. Match Grp. Inc., No. 3:19-cv-
02281-K (N.D. Tex. Oct. 9, 2020) (Order, Dkt. No. 54).
9
    PX 28, ¶ 15.


                                                  6
         Case 1:20-cv-03538-GLR Document 38 Filed 12/11/20 Page 7 of 17



of thousands of dollars that could otherwise be used for consumer redress will likely be

immediately dissipated if these portions of the stay are lifted.

       Finally, and as detailed below, Plaintiff, acting in the public interest, would be harmed

because lifting the TRO would allow Defendants to dissipate hundreds of thousands of dollars

while awaiting the Preliminary Injunction hearing, making it far harder for the FTC to redress

victims of their fraud. This Court has already entered an expedited schedule to allow rapid

briefing and resolution of the TRO, with a Preliminary Injunction hearing scheduled for

December 18th. Defendants will have been under the TRO for only ten days by the time they

have an opportunity for a hearing and a chance to contest the merits of the FTC’s case.

II.    DEFENDANTS DO NOT MEET THEIR BURDEN TO DISSOLVE PARTS OF
       THE TRO.
       Based on the FTC’s voluminous evidentiary submission, this Court found that the FTC is

likely to succeed on the merits in this action. ECF No. 21 at 2-3. The Court based its finding on

evidence that: (i) Defendants’ deceptive earnings claims violate the FTC Act; (ii) Defendants’

additional statements concerning consumers’ ability to deploy the Defendants’ strategies for

making money also violate the FTC Act; and (iii) Defendants’ are violating ROSCA. See ECF

No. 2-1 at 38-44. Defendants’ motion fails to call into doubt the Court’s finding that a TRO was

appropriate.

       Defendants’ studiously avoid addressing the merits of the FTC’s allegations. Indeed,

Defendants all but concede that they have violated the law as they state they are willing to




                                                  7
           Case 1:20-cv-03538-GLR Document 38 Filed 12/11/20 Page 8 of 17



consent to the TRO’s prohibitions on conduct that violates the FTC Act and ROSCA. 10 Mot. for

Stay at 2. They also fail to disclose that they also continuing to violate the law and the TRO. 11

          Rather, Defendants serve up a disjointed argument why the FTC is unlikely to succeed on

the merits. First, they argue consumers are satisfied with their products; second, that the FTC’s

allegations concern practices that are ancient history; and, third, that Defendants are making

“diligent efforts to improve [their] operations and compliance.” Mot. for Stay at 11-14. These

arguments are unavailing and certainly do not negate the Court’s findings that a TRO is justified.

     A.      Defendants’ Unlawful Conduct Has Been Ongoing and Rampant
          Defendants’ assert that their violations of the FTC Act and ROSCA are “past practices”

and resigned to history. ECF No. 28 at 13-14. The foundation for their request to modify the

TRO is that “Raging Bull believes its current operations are in compliance,” and they assure the

court that this purported compliance will continue pending the PI hearing. ECF No. 28 at 14.

Yet, nothing could be further from the truth. The FTC’s complaint contains vivid and recent

examples of Defendants’ earning claims. ECF No. 1 at ¶¶ 29-76. So does the FTC’s

memorandum in support of its TRO Motion. ECF No. 2-1 at 4-21. Even this week, while

Defendants allegedly came into compliance with the TRO, they were continuing to make

unlawful earnings claims. 12 For example, on December 8, 2020 at 6:18pm, the FTC investigator

received an email from Kyle Dennis stating in part, “5 minutes option strategy poised to double

your money week after week (emphasis in original).” 13 On December 9, the FTC investigator

found a Facebook advertisement for Jeff Bishop’s Bullseye Trades that linked to a sales page


10
   While Defendants present their offer to stipulate to these parts of the TRO as an olive branch,
their offer amounts only to a concession they must follow the law. See ECF No. 21 at pts. I-III
(prohibiting violations of the law).
11
   PX 28, ¶¶ 4-10.
12
   Id.
13
   PX 28, ¶ 4(c).


                                                 8
           Case 1:20-cv-03538-GLR Document 38 Filed 12/11/20 Page 9 of 17



that said in part, “Watch and learn as millionaire guru Jeff Bishop trades his real money with his

Bullseye Trades strategy.” 14 On December 10 the FTC investigator logged into the Raging Bull

members’ site and Defendants had not changed the cancellation process outlined in his first

declaration. 15 Defendants’ breezy assertions that their misconduct is a thing of the past do

nothing to disturb this Court’s findings that Defendants have engaged in unlawful conduct and

will continue to do so. ECF No. 21 at 2.

     B.      Defendants’ Ongoing Unlawful Conduct Undermines Their Purported
             Compliance Claims
          Defendants assert that they are engaged in extensive efforts to improve their “operations

and compliance.” ECF No. 28 at 14-16. Yet, Defendants’ papers make only vague statements as

to revised policies and practices and a “comprehensive” compliance manual, id. at 15, and the

statement that they specifically prohibit their employees from committing securities fraud. Id.

This purported newfound commitment to legal compliance does not withstand scrutiny when

compared with the factual record.

          As abundantly shown in the FTC’s TRO submission, the Defendants have not ceased

their unlawful conduct and were not likely to do so absent this Court’s entering a TRO. Indeed,

while castigating the FTC’s action as unwarranted, Defendants’ avoid any mention of this week’s

order to cease and desist issued by the New Hampshire Department of State’s Bureau of

Securities Regulation. 16 This action for alleged violations of New Hampshire law contains

numerous instances of alleged wrongdoing by a number of the Defendants in 2020, despite

Defendants supposed efforts to clean up their act. 17



14
   PX 28, ¶ 7.
15
   PX 28, ¶ 10.
16
   PX 28, ¶15.
17
   Id.


                                                  9
        Case 1:20-cv-03538-GLR Document 38 Filed 12/11/20 Page 10 of 17



   C.        Defendants’ Showing of Minimal Consumer Satisfaction Does Not Refute the
             FTC’s Allegations
        Defendants’ argue that the FTC’s voluminous body of evidence is cherry-picked, Mot.

for Stay at 11, 13, and that the extensive and well-documented consumer declarations submitted

by the FTC are somehow “fabricated” and showcase only a disgruntled minority of consumers,

Id. at 13. Defendants trumpet some 200 unsolicited comments by “satisfied” subscribers, id. at

7, but Defendants’ submission is underwhelming at best.

        First, as a matter of law, and as the Court properly noted earlier this week, evidence about

satisfied consumers does not constitute evidence of substantiation for earnings claims. Courts

routinely hold that reasonable consumers were misled in cases where some consumers may claim

satisfaction with a service or only few consumers actually complained. See, e.g., FTC v.

Johnson, 96 F.Supp.3d 1110, 1119 (D. Nev. 2015) (“The FTC is not required to show that all

consumers were deceived, and the existence of satisfied consumers does not constitute a

defense”).

        Second, Defendants’ only claim to extensive consumer satisfaction is some 200 hundred

general statements of consumers. But Defendants do not and cannot assert that these are

representative of typical consumer experiences because they have made no effort to substantiate

their advertising claims. Offering 200 statements of satisfaction out of their claimed consumer

base of 200,000 clients is not impressive. Moreover, these “satisfaction” statements contain no

documentation that attest to these consumers’ trading performance and thereby provide no

substantiation for Defendants’ unlawful claims about how much money consumers can earn

using Defendants’ services. Finally, the claim that these statements are “unsolicited” is belied by




                                                10
            Case 1:20-cv-03538-GLR Document 38 Filed 12/11/20 Page 11 of 17



the fact that Defendants Bond and Bishop have in fact hired a third-party company to actively

garner positive reviews for Raging Bull. 18

            Finally, Defendants’ also scoff at the approximately 240 complaints received by the FTC,

BBB, and State Attorneys General office. ECF No. 28 at 12. Defendants, however, remain

painfully silent as to the outrageous number of credit card chargebacks that have led not one but

two payment processors to terminate their services to Defendants. ECF No. 2-1 at 30. A

smattering of general unverified statements of consumer satisfaction does not affect the Court’s

finding of the FTC’s likelihood of success on the merits.

III.        THE ASSET FREEZE AND APPOINTMENT OF A TEMPORARY RECEIVER
            ARE BOTH NECESSARY AND WARRANTED AS TO ALL CORPORATE
            DEFENDANTS

       A.      Defendants’ Arguments for Lifting the Asset Freeze Provisions of the TRO Are
               Meritless
            Defendants’ motion argues that there are several “activities necessary to the operation of

the business” that the asset freeze would stop. For example, Defendants argue that the asset

freeze has “rendered Raging Bull completely inert” and that the company will not be able to pay

its 160 employees and its vendors or make rent. ECF No. 28 at 16-17. First, Defendants fail to

mention that the TRO already authorizes the Receiver to make any payments and disbursements

from the receivership estate, where deemed necessary, including payment of any debt or

obligations incurred prior to the TRO entry, as well as rental payments. ECF No. 21 at Section

XIV(G). Defendants’ motion also does not dispute that, prior to the TRO, Defendants routinely

diverted massive amounts of ill-gotten consumer funds from the corporate accounts into their

personal coffers and used additional corporate funds to pay for expensive cars, private jet travel,

and home improvement construction. ECF No. 2-1 at 51-52. Now that Defendants are faced


18
     ECF No. 2-1 at 23, n. 110.


                                                    11
         Case 1:20-cv-03538-GLR Document 38 Filed 12/11/20 Page 12 of 17



with the realities of the Court’s TRO preventing such dissipation and waste, Defendants pledge

that they will no longer raid the corporate treasury and that their intentions are strictly to pay

employees and vendors with the company’s assets.

        Moreover, the TRO only prohibits Defendants from using the proceeds generated from

their prior illegal venture to finance future business activities. If Defendants intend to operate a

lawful enterprise, and need to pay some vendors and employees during this interim period,

Defendants can seek a bridge loan, 19 borrow from family and friends, or allocate the $25,000

each from their personal accounts that the TRO has already authorized for release to

Defendants. 20 Indeed, Defendants’ motion ignores the fact that the TRO does not impose a

complete asset freeze over the personal accounts of Individual Defendants.

        Defendants’ request for a lifting of the asset freeze so that Defendants can cover their

operating expenses is also premature, as Defendants have not provided any accounting for

expenses incurred on actual full-time employees over the past year. The FTC has not received

the Defendants’ financial statements to get a fuller picture of Defendants’ total assets and

liabilities.21

        Defendants also argue that the asset freeze will cause the brokerage accounts of Raging

Bull’s “gurus” to be closed, which will hinder their ability to “teach using real-time trading” and

“end their ability to provide services to their subscribers.” ECF No. 28 at 17. Defendants’




19
   During the pandemic, Defendants applied for and was approved for a $1.1 million loan from
the Paycheck Protection Program (PPE) in April 2020. Defendants represented on the loan
application that there were only 66 employees to be covered by the loan at that time. PX 28,
¶ 11.
20
   Defendants can also make a specific application to the Court if there is a compelling need to
draw additional funds from their personal account.
21
   The Raging Bull Defendants have asked for an extension until December 16 to produce these
disclosures and the FTC has stated it does not oppose such an extension.


                                                  12
         Case 1:20-cv-03538-GLR Document 38 Filed 12/11/20 Page 13 of 17



motion does not explain why the gurus’ personal brokerage accounts would be affected, given

that their personal assets have not been frozen and many gurus are not named Defendants.

Defendants’ motion also fails to mention that Bishop and Bond’s “real money trading” has

mostly resulted in net losses and that continued trading by these Defendants may result in further

loss of consumer money. ECF No. 2-1 at 52. Staving off this kind of dissipation and loss of

Defendants’ assets is precisely why the asset freeze is needed.

        Third, Defendants contend that the asset freeze will cut Raging Bull off from “credit card

companies, losing the ability to receive payments from subscribers.” ECF No. 28 at 17.

However, to the extent those monies were paid based upon Defendants’ deception, those monies

do not belong to Defendants. 22

        As an alternative to an asset freeze, Defendants’ motion suggests that they could propose

a “reasonable bond.” ECF No. at 2. Defendants have not specified what that amount would be,

where it could come from, or whether it would be sufficient to ensure that any final relief is

complete and meaningful, given they have caused over $137 million in consumer injury in just

the last three years.

        Since the entry of the TRO, the FTC has also learned that Defendants wired $2 million to

Defendants’ counsel, some hours after receiving notice FTC’s motion for the TRO. 23 If

Defendants’ request to lift the asset freeze is granted, all of this money and more would likely be

dissipated, transferred, or disbursed to Defendants’ lawyers, creditors and vendors, leaving



22
   Defendants fail to mention that, even prior to the entry of the TRO, two payment processors
already terminated Defendants’ merchant accounts due to high chargebacks and concerns about
their business practices. ECF No. 2-1 at 30. As one of those payment processors observed: “If
we [i.e., the payment processor] lose any money here it is because we didn’t do appropriate due
diligence. There is so much negative on this guy [i.e., Jason Bond], I wonder how we ever
approved him.” PX 27, at 2840-41.
23
   The FTC has been informed by the Receiver that the money is now in escrow.


                                                13
          Case 1:20-cv-03538-GLR Document 38 Filed 12/11/20 Page 14 of 17



essentially nothing for consumer redress. See, e.g., FTC v. World Patent Marketing, No. 17-CV-

20848, 2017 WL 3508639, *17 (S.D. Fla. Aug. 16, 2017). In short, the asset freeze is necessary

and appropriate to preserve the possibility of final monetary relief available to the FTC under

both Section 13(b) and Section 19 of the FTC Act, and Defendants have made no showing for

why it should be lifted or modified.

      B. Defendants’ Arguments Against the Appointment of the Temporary Receiver Are
         Equally Baseless

          Defendants also fail to rebut any of the FTC’s arguments about why the temporary

receiver is critical. If their prior track record is any indication, Defendants cannot be trusted to

operate this business lawfully or to prevent waste or mismanagement of the company’s

assets. ECF No. 2-1 at 53-54; SEC v. First Fin. Group, 645 F.2d 429, 438 (5th Cir. 1981)

(where defendants have engaged in deception, “it is likely that, in the absence of the appointment

of a receiver to maintain the status quo, the corporate assets will be subject to diversion and

waste to the detriment” of consumer victims).

          Defendants’ business model depends on deceiving both new and existing subscribers to

their various subscription services. In addition to this action, another law enforcement agency –

the New Hampshire Bureau of Securities Regulation - recently filed a cease and desist against

these Defendants this week. 24 The FTC has also learned that after Raging Bull’s merchant

accounts were terminated by Stripe in September 2020, Defendants opened five more merchant

account relationships, in part by pledging corporate assets, to continue to bilk more money from

consumers. 25




24
     PX 28, Att. F.
25
     Id., ¶ 12.


                                                  14
        Case 1:20-cv-03538-GLR Document 38 Filed 12/11/20 Page 15 of 17



       Further, Defendants misstate the Receiver’s intentions and role at this time, which is

governed by the TRO itself. The Receiver has stated that he would first need to conduct due

diligence and assess whether this business can be run legally and profitably. See ECF No. 32.

As part of this effort, the Receiver must make a financial accounting of the company’s assets and

financial condition of the company. Defendants have yet to provide financial statements of the

companies but are already crying foul that the receiver has pre-determined the company’s fate. It

has been less than four days since the receiver was appointed. The receiver has not obtained any

financial statements or accounting and has interviewed only a handful of employees made

available by Defendants at their business premise. Without any evidence except the double

hearsay declaration of Jeff Bishop, Defendants’ motion simply concludes that the company will

be shut down and all of its employees let go in the first instance. Again, Defendants’ attempt to

remove the Receiver based on this scant showing is nothing more than an attempt to reassert its

control over the Raging Bull operation and continue to harm consumers. In sum, it is premature

to terminate the Receivership. The Receiver needs additional time to conduct his evaluation of

Defendants’ business and determine if it can be run lawfully and profitably. Until that time,

Defendants must wait because the overwhelming evidence submitted by FTC shows a significant

risk of asset waste, dissipation, and continued harm to consumers if they are allowed to operate

before that time.

IV.    CONCLUSION
       For the foregoing reasons, this Court should deny Defendants’ motion to stay or modify

this Court’s Temporary Restraining Order entered on December 8, 2020.




                                                15
      Case 1:20-cv-03538-GLR Document 38 Filed 12/11/20 Page 16 of 17



                                 Respectfully submitted,

                                 Alden F. Abbott
                                 General Counsel


Dated: December 11, 2020           /s/ Gordon E. Sommers
                                 Colleen Robbins (D. Md. Temp Bar No. 92567)
                                 Sung W. Kim (D. Md. Temp Bar No. 814609)
                                 Gordon E. Sommers (D. Md. Temp. Bar No.
                                 814431)
                                 Thomas Biesty (D. Md. Temp. Bar No. 814459)
                                 Federal Trade Commission
                                 600 Pennsylvania Ave., NW
                                 Mailstop CC-8528
                                 Washington, DC 20580
                                 (202) 326-2548; crobbins@ftc.gov
                                 (202) 326-2211; skim6@ftc.gov
                                 (202) 326-2504; gsommers@ftc.gov
                                 (202) 326-3043; tbiesty@ftc.gov
                                 (202) 326-3395 (Facsimile)

                                 Attorneys for Plaintiff
                                 Federal Trade Commission




                                    16
        Case 1:20-cv-03538-GLR Document 38 Filed 12/11/20 Page 17 of 17



                                CERTIFICATE OF SERVICE
I hereby certify that on December 11, 2020, I electronically filed the foregoing with the Clerk of
the Court using CM/ECF which will send a notice of electronic filing to counsel of record
identified on the service list below and via email to the unrepresented Defendants listed below:

  David G. Barger                                     Jonathan Shaw
  Greenberg Traurig LLP                               Boies Schiller Flexner LLP
  1750 Tysons Blvd.                                   1401 New York Ave, NW
  Suite 1200                                          Washington, DC 20005
  McLean, VA 22102                                    (202)237-2727
  (703) 749-1300                                      jshaw@bsfllp.com
  bargerd@gtlaw.com
                                                      Attorney for Kyle W. Dennis, Winston
  Andrew G. Berg                                      Research Inc., Winston Corp
  Greenberg Traurig LLP
  2101 L Street, NW
  Suite 1000                                          Mark S. Saudek
  Washington, DC 20037                                Gallagher Evelius & Jones LLP
  (202) 331-3100                                      218 North Charles Street, Suite 400
  berga@gtlaw.com                                     Baltimore MD 21201
                                                      phone (410) 727-7702
  Miriam G. Bahcall                                   fax (410) 468-2786
  Greenberg Traurig LLP                               msaudek@gejlaw.com
  77 West Wacker Drive
  Suite 3100                                          Counsel to Receiver Peter E. Keith
  Chicago, IL 60601
  (312) 476-5135
  bahcallm@gtlaw.com                                  Kyle W. Dennis
                                                      kyle@ragingbull.com;
  Attorneys for RagingBull.com, LLC,                  kylewdennis@gmail.com
  Jeffrey M. Bishop, Jason Bond f/k/a Jason P.
  Kowalik, Sherwood Ventures, LLC, Jason
  Bond, LLC                                           MFA Holdings Corp.
                                                      marshall.allan@yahoo.com




                                                   /s/ Gordon E. Sommers
                                                  Gordon E. Sommers




                                                 17
